

115 HR 1591 IH: Chief Manufacturing Officer Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1591IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Ryan (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the United States Chief Manufacturing Officer in the Executive Office of the President with the responsibility of developing a National Manufacturing Strategy to revitalize the manufacturing sector, spur economic growth, and expand United States competitiveness, and for other purposes.1.Short titleThis Act may be cited as the Chief Manufacturing Officer Act.2.Findings; sense of Congress(a)FindingsThe Congress finds the following:(1)The manufacturing sector consists of establishments that are primarily engaged in the transformation of materials, substances, or components into products.(2)A healthy, innovative manufacturing base plays a central role in the United States economy and national defense.(3)The Federal Government supports manufacturing in a variety of ways; support for manufacturing-related activities are dispersed across several agencies in the executive branch.(4)Manufacturing employment, output, and exports are impacted by a myriad of factors including the state of infrastructure and transportation, tax policies, environmental and other business regulations, trade policies, innovation ecosystems, workforce development, and education initiatives. Legislation and executive actions can have unintended impact on the growth of manufacturing in the United States.(5)Manufacturers account for 11 percent of the total gross domestic product output in the United States, employing 8 percent of the workforce. Total output from manufacturing is more than 2 trillion dollars. There are nearly 13 million manufacturing employees in the United States, with an average annual compensation of about $85,000.(6)Given that 99 percent of manufacturing firms are small and medium size enterprises with a predominantly local employment footprint, workforce development programs must be rooted in local circumstance and requirements.(b)Sense of CongressIt is the sense of Congress that a well-designed National Manufacturing Strategy would benefit the United States economy in several important ways, including the following:(1)A revitalized manufacturing sector would enable the United States to increase its economic growth from domestic and export production.(2)Manufacturing jobs continue to pay higher wages and benefits than non-manufacturing jobs. Average domestic wages would rise in response to growing manufacturing output.(3)Manufacturing industries undertake two-thirds of private-sector research and development, which fuels the innovation that serves as a primary engine of economic growth. A growing manufacturing sector would help lay the foundations for future economic expansion.(4)The United States would expand its long-standing leadership in advanced manufacturing technologies with Federal investments in manufacturing research and development, education, and workforce training.(5)There exists a longstanding connection between domestic manufacturing, national defense, and homeland security. A strong and innovative manufacturing industry will maintain the technical superiority of the United States military and secure supply chain integrity.3.DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)National Manufacturing Strategy; StrategyThe terms National Manufacturing Strategy and Strategy mean the National Manufacturing Strategy described in subsection (d).(4)Small businessThe term small business means a company that has fewer than 500 employees.(5)Nonprofit organizationThe term nonprofit organization means an organization that is described under section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(6)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.(7)State educational agencyThe term State educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801).4.United States Chief Manufacturing Officer(a)Appointment(1)In generalNot later than 6 months after the date of the enactment of this Act, the President shall appoint a United States Chief Manufacturing Officer (referred to in this section as the Chief Manufacturing Officer).(2)QualificationsThe President shall select the Chief Manufacturing Officer from among individuals who have basic qualifications and expertise in manufacturing technology and policy.(3)ReportingThe position of Chief Manufacturing Officer shall be in the Executive Office of the President and shall report to the President through the Chief of Staff.(4)National economic councilThe Chief Manufacturing Officer shall be a member of the National Economic Council.(b)PayThe annual rate of pay for the Chief Manufacturing Officer shall be level II of the Executive Schedule rate of pay (subchapter II of chapter 53 of title 5, United States Code) commensurate with the qualifications and expertise of the individual appointed to be such Officer.(c)DutiesThe duties of the Chief Manufacturing Officer are as follows:(1)To advise the President on policy issues that affect the workforce and economic activity of the manufacturing sector including science, technology, trade, tariffs, currency, and procurement policies.(2)To deliver the National Manufacturing Strategy.(3)To convene interagency working groups to align Federal policies to drive implementation of the National Manufacturing Strategy, including collaboration among the Departments of Education, Labor, Energy, Commerce, and Defense, the Environmental Protection Agency, National Science Foundation, Small Business Administration, and other agencies.(4)To evaluate the effectiveness of existing measures designed to improve innovation, productivity, energy efficiency, economic growth, cybersecurity, and manufacturing industries’ contribution to national security.(5)To propose studies and policy experiments, in cooperation with agencies and the manufacturing industry, to determine effective measures to advance technological innovation and productivity in manufacturing in the United States.(6)To propose studies and policy experiments, in cooperation with agencies and the manufacturing industry, to determine effective measures to improve environmental sustainability within the manufacturing industry.(7)To connect manufacturing support programs across the United States to make them more efficient, focused, and easier to use.(8)To identify opportunities to improve the efficiency of grant opportunities that affect the manufacturing workforce.(9)To assess Federal loan programs to ensure greater access to capital for small businesses that are manufacturers.(10)To examine and improve tax incentives for manufacturing companies in relation to increasing support for investment in—(A)workforce training; and(B)productivity and systems improvements, including smart supply chain management technology and cybersecurity measures.(11)To foster the use of best practices for manufacturing, information technology, and cybersecurity by identifying and encouraging their use across all Federal Government programs and throughout the procurement process.(12)To encourage the creation of joint initiatives by State and local governments, regional organizations, private companies, institutions of higher education, nonprofit organizations, and Federal laboratories to encourage technology transfer, to stimulate innovation, and pursue targeted workforce development to promote an environment ready for investments in manufacturing-related industries.(13)To participate in discussions among companies that manufacture in the United States on topics of interest to the manufacturing industry and workforce, including discussions regarding emerging and advanced technologies.(14)To work with the manufacturing industry to identify needs, challenges, and opportunities across the manufacturing sector which, if addressed, could make a significant contribution to improving the ability of manufacturers in the United States to compete successfully in international markets.(15)To carry out ongoing competitive analysis of the manufacturing policies of the governments of other countries, alongside their industrial structures and labor conditions, to help identify factors that successfully support the development of strong manufacturing industries.(16)To analyze legislative and agency proposals to assess and advise on their potential direct and indirect impact on the manufacturing industry.(17)To work with agencies and the Director of the Office of Management and Budget in the development of manufacturing-related elements of the President’s annual budget request to Congress.(18)To identify and share best practice activities designed to help support struggling manufacturing enterprises to review business plans, improve competitiveness, and manage issues like succession planning to avoid closures and retain jobs.(19)To assist States in their economic development plans for manufacturing, in their efforts to encourage manufacturing enterprises to retain manufacturing facilities within the United States, and to foster the domestic retention of facilities and jobs.(20)To support communities negatively impacted by the closure or relocation of manufacturing facilities by promoting efforts to create an environment and workforce equipped to attract advanced manufacturing enterprises.(21)To promote and grow the Network for Manufacturing Innovation Program established under section 34 of the National Institute of Standards and Technology Act (15 U.S.C. 278s).(22)To review the effectiveness of and identify shortcomings in existing statutes and policies focused on promoting the domestic use of federally funded research and development in manufacturing technology.(23)To identify and evaluate changes to existing statutes and policies and to recommend legislation and policies to more effectively ensure the domestic use of federally funded research and development in manufacturing technology and to recover such investments from profits realized as a result of offshore manufacturing of systems or components utilizing federally funded technologies or their derivatives.(24)To work with appropriate agencies, State and local governments, regional organizations, institutions of higher education, nonprofit organizations, and private companies to stimulate interest in manufacturing careers.(25)To enhance public perception of manufacturing careers, encouraging participation of public and private organizations, State educational agencies, and institutions of higher education in the annual celebration of manufacturing industries on national Manufacturing Day.(26)To coordinate with activities under the Foreign Investment Risk Review Modernization Act of 2018 (Public Law 115–232) and the Committee on Foreign Investment in the United States to ensure the protection of sensitive emerging United States manufacturing-related technologies.(27)To perform such other functions or activities as the President may assign.(d)National manufacturing strategy(1)In generalNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the Chief Manufacturing Officer shall submit the National Manufacturing Strategy to the President and Congress. The Strategy shall contain a summary of the current state of manufacturing in the United States and comprehensive strategies to—(A)work across Federal and State government agencies to produce a coherent integrated strategy and plans;(B)identify and address the anticipated workforce needs of the manufacturing sector, recognizing that this sector includes diverse industries competing in different operating environments;(C)work with industry experts to strengthen education initiatives, and shape training and certificate programs that can be adapted to reflect local circumstances;(D)create or improve manufacturing training programs and appropriate career paths into manufacturing jobs, to expand opportunities for all, and, in particular, the participation of veterans, the unemployed, women, and other underrepresented groups;(E)promote the development of quality control and other technical standards;(F)maintain reliable physical and telecommunication infrastructure and identify and advocate for future infrastructure requirements;(G)analyze manufacturing technology needs, monitor technology developments, and analyze threats to and opportunities for the manufacturing sector;(H)recommend appropriate tax incentives and financial tools to assist manufacturing enterprises to improve their competitiveness;(I)review Federal and State regulations to focus on reducing the cost of manufacturing, while improving innovation, productivity, and environmental sustainability;(J)promote the export of United States manufactured goods and the enforcement of fair trade rules embedded in bilateral and international agreements, including rules related to intellectual property rights and labor protection;(K)identify other forms of assistance for companies that manufacture in the United States, enabling them to compete successfully in the international marketplace; and(L)address such other issues as the President determines necessary.(2)Incorporation of other strategic plansThe Chief Manufacturing Officer shall integrate into the National Manufacturing Strategy described in paragraph (1) the following:(A)The national strategic plan for advanced manufacturing developed under section 102(c) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622(c)).(B)The strategic plan developed for the Network for Manufacturing Innovation Program under section 34(f)(2)(C) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(f)(2)(C)).(C)The manufacturing elements of the National Nanotechnology Initiative Strategic Plan under section 2(c)(4) of the 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7501(c)(4)).(e)Bi-Annual ReportNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Chief Manufacturing Officer, in consultation with the Director of the Office of Management and Budget, shall submit to the President and Congress a report that describes progress made in the implementation of the National Manufacturing Strategy and in fulfilment of its objectives.